ASSIGNMENT AND ASSUMPTION
OF
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Assignment”) dated as of June 25, 2010, is made and entered into by and
between GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company
(“Assignor”), and G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC, a Delaware
limited liability company (“Assignee”), with reference to the following
Recitals:

RECITALS

A. Assignor, as Grubb & Ellis Equity Advisors, LLC, is “Buyer” under that
certain Purchase and Sale Agreement and Joint Escrow Instructions effective as
of May 25, 2010 (as the same may be amended, the “Purchase Agreement”), by and
between Assignor and Vincent MBL Investors, LP, a Texas limited partnership,
wherein Assignor agreed to purchase certain real property commonly known as the
St. Vincent Medical Office Building, situated in Cleveland, Ohio, as more
particularly described in the Purchase Agreement, on the terms and conditions
set forth in the Purchase Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

AGREEMENT

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]IN WITNESS WHEREOF, the parties have caused this
Assignment to be executed by their duly authorized representatives as of the
date first written above.

ASSIGNOR:

GRUBB & ELLIS EQUITY ADVISORS, LLC,
a Delaware limited liability company

      By: /s/ Jeffrey T. Hanson

Name:
Title:
  Jeffrey T. Hanson
President and Chief Executive Officer

ASSIGNEE:

G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC,
a Delaware limited liability company

      By: /s/ Danny Prosky

Name:
Title:
  Danny Prosky
Authorized Signatory

